Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 1 of 18 Page ID #:1648


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-8766-GW(JEMx)                                             Date    November 5, 2018
 Title             Janice Dawson v. Hertz Transporting, Inc., et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Katie Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                      Vincent Calderone                                       Robert A. Dolinko
                     Ashley A. Davenport                                     Irene S. Tatevosyan
                      Patricia T. Barrera
 PROCEEDINGS:                PLAINTIFF’S MOTION FOR CLASS CERTIFICATION [19]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court would DENY the Motion without prejudice. If Plaintiff wishes to file an amended
motion, she must do so within forty-five (45) days of this ruling.




                                                                                                    :      20
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 2 of 18 Page ID #:1649



  Dawson v. Hertz Transporting, Inc.; Case No. 2:17-cv-08766-GW-(JEMx)
  Tentative Ruling on Plaintiff’s Motion for Class Certification



  I. Background
                A. Factual Allegations
                Plaintiff Janice Dawson (“Plaintiff” or “Dawson”), individually and on behalf of all other
  similarly situated employees, sues Hertz Transporting, Inc. (“Hertz” or “Defendant”) and Does 1
  through 20 for: (1) failure to pay for all hours worked; (2) failure to provide meal periods; (3)
  failure to provide rest periods; (4) non-compliant wage statements; (5) violations of California
  Business & Professions Code §§ 17200, et seq. (“UCL”); and (6) violations of California Labor
  Code § 2698 et seq (“PAGA”). See generally First Amended Complaint for Damages (“FAC”),
  Docket No. 1-1.
                According to the FAC, Defendant engages in the retail car rental business and the
  preparation of those rental cars for public customers. See FAC ¶ 23. As part of that business,
  Defendant employed Plaintiff as a non-exempt employee starting in or around April 2014. See id.
  ¶ 24. Plaintiff worked as a “transporter” under the maintenance department at the Los Angeles
  International Airport (“LAX”). See id. In the FAC, Plaintiff proffers various wage allegations
  regarding the abovementioned causes of action, and the Court will address those allegations as
  they arise below. See generally id.
                B. Procedural History
                Plaintiff filed a motion for class certification. See Memorandum of Points and Authorities
  in Support of Plaintiff’s Motion for Class Certification (“Motion”), Docket No. 19-1. In response,
  Defendant filed an opposition. See Defendant Hertz Transporting, Inc.’s Opposition to Plaintiff’s
  Motion for Class Certification (“Opp’n”), Docket No. 23. Plaintiff filed a reply in support of the
  Motion.1 See Plaintiff’s Reply Memorandum of Points and Authorities in Support of Plaintiff’s
  Motion for Class Certification (“Reply”), Docket No. 28.

                                                              
                1
              Nearly 18 days after Plaintiff filed the Reply and only one week before the hearing on the Motion,
  Defendant filed objections to the Reply. See Defendant’s Objection to Late-Filed “Trial Plan” Submitted with
  Plaintiff’s Reply on Class Certification Motion (“Def.’s Objections”), Docket No. 29-1. Defendant takes issue with
  a “trial plan” located at Docket No. 28-3 that Plaintiff submitted along with the Reply. For the reasons stated in
  Defendant’s Objections, the Court would disregard the “trial plan” accompanying Plaintiff’s Reply. The Court
  would caution Defendant, however, that it should submit its concerns in a timelier manner, rather than waiting 18
  days after it receives a document prompting concern.

                                                                 1
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 3 of 18 Page ID #:1650



  II. Motion for Class Certification
                A. Legal Standard
                The proponent of class treatment bears the burden of demonstrating that class certification
  is appropriate. See Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1041 (9th Cir. 2012);
  In re Northern Dist. of California, Dalkon Shield IUD Prod. Liab. Litig., 693 F.2d 847, 854 (9th
  Cir. 1982); see also Sali v. Corona Reg’l Med. Ctr., 889 F.3d 623, 629 (9th Cir. 2018) (“A
  representative plaintiff may sue on behalf of a class when the plaintiff affirmatively demonstrates
  the proposed class meets the four threshold requirements of Federal Rule of Civil Procedure 23(a):
  numerosity, commonality, typicality, and adequacy of representation.”). Before certifying a class,
  the trial court must conduct a “rigorous analysis” to determine whether the party seeking
  certification has met the prerequisites of Rule 23 of the Federal Rules of Civil Procedure.
  Valentino v. Carter-Wallace, Inc., 97 F.3d 1227, 1233 (9th Cir. 1996).
                Rule 23 requires the party seeking certification to satisfy all four requirements of Rule
  23(a)2 and at least one of the subparagraphs of Rule 23(b).3 See id. at 1234. “A party seeking
  class certification must affirmatively demonstrate his compliance with the Rule – that is, he must
  be prepared to prove that there are in fact sufficiently numerous parties, common questions of law
  or fact, etc.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (“Dukes”). The court is
  permitted to consider any material necessary to its determination, though it should not go so far as
  to engage in a trial of the merits. See id. at 350-51 (noting that the “rigorous analysis” required at
  class certification will “[f]requently . . . entail some overlap with the merits of the plaintiff’s
  underlying claim”); Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir. 2011) (“[I]t is
  not correct to say a district court may consider the merits to the extent that they overlap with class
  certification issues; rather, a district court must consider the merits if they overlap with the Rule
  23(a) requirements.”) (emphasis added); Marlo v. United Parcel Serv., Inc., 639 F.3d 942, 949
  (9th Cir. 2011); Vinole v. Countrywide Home Loans, Inc., 571 F.3d 935, 947 n.15 (9th Cir. 2009);

                                                              
                2
            Rule 23(a) requires that the party/parties seeking certification show:
           (1)      the class is so numerous that joinder of all members is impracticable;
           (2)      there are questions of law or fact common to the class;
           (3)      the claims or defenses of the representative parties are typical of the claims or defenses of
                    the class; and
           (4)      the representative parties will fairly and adequately protect the interests of the class.
  Fed. R. Civ. P. 23(a).
                3
                    Here, Plaintiff seeks certification under Rule 23(b)(3).

                                                                    2
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 4 of 18 Page ID #:1651



  Blackie v. Barrack, 524 F.2d 891, 900-01 & n.17 (9th Cir. 1975); Sali, 889 F.3d at 630 (“At this
  preliminary stage, a district court may not decline to consider evidence solely on the basis that the
  evidence is inadmissible at trial.”).
         B. Discussion
         Plaintiff seeks to certify one class and four subclasses: (1) a class of all hourly, non-exempt
  Hertz employees in California from October 16, 2013 through the date of certification (“Class
  Members”); (2) all Class Members who were not provided compliant and lawful meal periods; (3)
  all Class Members who were not provided timely and uninterrupted rest periods in which they
  were free to leave the premises; (4) all Class Members for whom Hertz automatically deducted 30
  minutes from employee timecards; and (5) all current and former non-exempt or hourly employees
  who worked for Hertz in California at any time from October 16, 2016 through certification. See
  Motion at 1-2.
                   1. Numerosity
         Rule 23(a)(1) of the Federal Rules of Civil Procedure requires a demonstration that “the
  class is so numerous that joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1).
  Generally speaking, 40 or more individuals in a proposed class has been considered sufficient to
  satisfy the numerosity requirement. See, e.g., Ries v. Ariz. Beverages USA LLC, 287 F.R.D. 523,
  536 (N.D. Cal. 2012) (“While there is no fixed number that satisfies the numerosity requirement,
  as a general matter, a class greater than forty often satisfies the requirement, while one less than
  twenty-one does not.”); Greko v. Diesel U.S.A., Inc., 277 F.R.D. 419, 425 (N.D. Cal. 2011).
         Here, Defendant does not contest numerosity. See generally Opp’n. According to the
  evidence presented, Hertz employed 2,088 employees during the class period that would constitute
  Class Members. See Declaration of Ashley Davenport in Support of Plaintiff’s Motion for Class
  Certification (“Davenport Decl.”) ¶ 2, Docket No. 19-2. Given that Defendant has not even
  attempted to meaningfully challenge Plaintiff’s showing on this aspect of the Rule 23(a)
  requirements, the Court would likely conclude that Plaintiff has made an adequate showing under
  Rule 23(a)(1). To solidify this determination, the Court would ask Plaintiff to address at the
  November 5, 2018 hearing how many individuals make up each prospective sub-class. Assuming
  the figures provided are sufficient, the Court would conclude that numerosity exists as to the
  proposed class and sub-classes. This question would be relevant only to the extent Plaintiff files
  an amended motion in the future, however, because other class certification requirements are


                                                   3
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 5 of 18 Page ID #:1652



  absent as discussed below.
                               2. Typicality
                Rule 23(a)(3)4 requires that the claims or defenses of the representative parties are typical
  of the claims or defenses of the class. “The purpose of the typicality requirement is to assure that
  the interest of the named representative aligns with the interests of the class.”                          Hanon v.
  Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). “Typicality refers to the nature of the
  claim or defense of the class representative, and not to the specific facts from which it arose . . . .”
  Id. (citation and internal quotation marks omitted). “The test of typicality is whether other
  members have the same or similar injury, whether the action is based on conduct which is not
  unique to the named plaintiffs, and whether other class members have been injured by the same
  course of conduct.” Id. (citation and internal quotation marks omitted); see also General Tel. Co.
  of the Sw. v. Falcon, 457 U.S. 147, 156 (1982) (“Falcon”) (indicating that class representatives
  “must be part of the class and possess the same interest and suffer the same injury as the class
  members”); O’Connell & Stevenson, RUTTER GROUP PRAC. GUIDE: FEDERAL CIV. PRO.
  BEFORE TRIAL (The Rutter Group 2018) (“O’Connell & Stevenson”), ¶ 10:289, at 10-93 (“A
  plaintiff’s claim is typical if it: arises from the same event or practice or course of conduct that
  gives rise to the claims of other class members; and is based on the same legal theory as their
  claims.”). The representative plaintiffs’ claims need not be identical to those of the class, but
  rather need only be “reasonably co-extensive with those of absent class members . . . .” Hanlon,
  150 F.3d at 1020. In practice, “[t]he commonality and typicality requirements of Rule 23(a) tend
  to merge.” Falcon, 457 U.S. at 157 n.13.
                As with numerosity, Defendant does not appear to meaningfully contest Plaintiff’s
  typicality in relation to any of the sub-classes.5 See generally Opp’n. Pursuant to Plaintiff’s
  declaration and timecard reports, and in the absence of evidence to the contrary, Plaintiff’s claims

                                                              
                4
           Because commonality ties into predominance, the Court will address commonality along with
  predominance after discussing the other Rule 23(a) factors.
                5
              Defendant’s only qualm as to typicality rests with Plaintiff’s argument about improper rounding on time
  cards, that purportedly resulted in shaving time from employees’ pay. See Opp’n at 25-26. Because Plaintiff does
  not allege time-shaving and/or improper time rounding anywhere in the FAC, the Court need not reach whether
  Plaintiff satisfies typicality as to such a claim because it would deny certification on that basis alone. See Waine-
  Golston v. Time Warner Entm’t-Advance/New House P’ship, No. 11CV1057-GPB RBB, 2012 WL 6591610, at *3
  (S.D. Cal. Dec. 18, 2012) (denying certification as to a time rounding claim because “Plaintiffs may not certify a
  class based on claims not asserted in the complaint.”)


                                                                 4
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 6 of 18 Page ID #:1653



  appear typical of the various sub-classes. See Declaration of Janice Dawson (“Plaintiff’s Decl.”)
  ¶¶ 8, 15, Docket No. 19-5; see id. Ex. B (Plaintiff’s time card reports). Other potential class
  members have submitted declarations that highlight Plaintiff’s typicality. See generally Plaintiff’s
  Compendium of Class Member Declarations in Support of Motion for Class Certification (“Class
  Member Declarations”), Docket No. 19-8.6 The Court would thus find that Plaintiff has satisfied
  typicality (but see footnote 5, supra), especially given Defendant’s failure to meaningfully contest
  that element.
                               3. Adequacy
                Representative parties must also fairly and adequately protect the interests of the class. See
  Fed. R. Civ. P. 23(a)(4). Generally speaking, “[w]hether the class representative[] satisf[ies] the
  adequacy requirement depends on the qualifications of counsel for the representatives, an absence
  of antagonism, a sharing of interests between representatives and absentees, and the unlikelihood
  that the suit is collusive.” Rodriguez v. Hayes, 591 F.3d 1105, 1125 (9th Cir. 2010) (omitting
  internal quotation marks) (quoting Walters v. Reno, 145 F.3d 1032, 1046 (9th Cir. 1998) and
  Crawford v. Honig, 37 F.3d 485, 487 (9th Cir. 1994)); see Ellis, 657 F.3d at 985 (“To determine
  whether named plaintiffs will adequately represent a class, courts must resolve two questions: ‘(1)
  do the named plaintiffs and their counsel have any conflicts of interest with other class members
  and (2) will the named plaintiffs and their counsel prosecute the action vigorously on behalf of the
  class?’”); see also Sali, 889 F.3d at 634; Staton, 327 F.3d at 957; Local Joint Executive Bd. of
  Culinary/Bartender Trust Fund v. Las Vegas Sands, Inc., 244 F.3d 1152, 1162 (9th Cir. 2001)
  (“Sands”) (“The record indicates clearly that [the class representative] understands his duties and
  is currently willing and able to perform them. The Rule does not require more.”).
                Defendant does not contest adequacy in this instance. See generally Opp’n. Based on
  evidence submitted, the Court would conclude that Plaintiff’s counsel possesses sufficient
  experience and qualifications to proceed as the attorneys for the class representatives. See
  Declaration of Patricio T.D. Barrera (“Barrera Decl.”) ¶¶ 3-9 (noting the experience and
  qualifications of Barrera & Associates LLP), Docket No. 19-7; see also Declaration of Vincent
  Calderone (“Calderone Decl.”) ¶¶ 4-16 (noting the experience and qualifications of Calderone

                                                              
                6
            The Class Members Declarations consist of statements from current and/or former Hertz employees
  Adolph Barley (“Barley”), Gloria Bell (“Bell”), Frank Romez (“Romez”), Karen Roquemore (“Roquemore”), Jatio
  Skinner (“Skinner”), Brehanna Spiller (“Spiller”), and Annette Stewart (“Stewart”). Those specific declarations are
  all housed within Docket No. 19-8.

                                                                 5
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 7 of 18 Page ID #:1654



  Law Firm), Docket No. 19-6. Based on the FAC, Plaintiff’s Declaration, the Class Member
  Declarations, and other evidence submitted, the Court sees no reason to doubt that Plaintiff and
  her counsel would prosecute the action vigorously on behalf of the class. See Ellis, 657 F.3d at
  985. The Court senses no potential antagonism between Plaintiff and any of the putative Class
  Members, it is unlikely that the suit is collusive, and there are no apparent conflicts of interest. As
  such, the Court would find that Plaintiff and her counsel have satisfied the adequacy requirement.
                               4. Commonality and Predominance7
                Rule 23(a)(2) requires that Plaintiff demonstrate the presence of “questions of law or fact
  common to the class.” Fed. R. Civ. P. 23(a)(2). The commonality requirement has been
  permissively construed. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998).
  Although there must be common questions of law or fact, it is not necessary that all questions of
  law or fact be common. See id. (“The existence of shared legal issues with divergent factual
  predicates is sufficient, as is a common core of salient facts coupled with disparate legal remedies
  within the class.”); see also Staton v. Boeing Co., 327 F.3d 938, 953-57 (9th Cir. 2003). There
  needs to be only a single common question. See Dukes, 564 U.S. at 359. Crucially, “[w]hat matters
  to class certification . . . is not the raising of common ‘questions’ – even in droves – but, rather the
  capacity of a classwide proceeding to generate common answers apt to drive the resolution of the
  litigation. Dissimilarities within the proposed class are what have the potential to impede the
  generation of common answers.”                                 Id. at 350 (omitting internal quotation marks) (quoting
  Nagareda, Class Certification in the Age of Aggregate Proof, 84 N.Y.U. L. Rev. 97, 131-32
  (2009)).
                As to predominance, Rule 23(b)(3) provides that:
                               [a] class action may be maintained if Rule 23(a) is satisfied and if:
                               ...
                               the court finds that the questions of law or fact common to class members
                               predominate over any questions affecting only individual members, and that
                               a class action is superior to other available methods for fairly and efficiently
                               adjudicating the controversy. The matters pertinent to these findings
                               include:

                               (A) the class members’ interests in individually controlling the prosecution
                               or defense of separate actions;
                                                              
                7
                    Because the issues of commonality and predominance are linked, the Court will analyze them in the same
  section.


                                                                          6
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 8 of 18 Page ID #:1655




                 (B) the extent and nature of any litigation concerning the controversy
                 already begun by or against class members;

                 (C) the desirability or undesirability of concentrating the litigation of the
                 claims in the particular forum; and

                 (D) the likely difficulties in managing a class action.

  Fed. R. Civ. P. 23(b)(3).
         The predominance analysis focuses on “the legal or factual questions that qualify each class
  member’s case as a genuine controversy” and is “much more rigorous” than commonality. See
  Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623-24 (1997). It does not involve counting the
  number of common issues, but weighing their significance. See, e.g., Sands, 244 F.3d at 1163
  (contrasting the “number and importance” of common issues with the “few” and “relatively easy”
  individualized issues). In addition, the predominance analysis looks, at least in part, to whether
  there are common issues the adjudication of which “will help achieve judicial economy,” further
  the goal of efficiency, and “diminish the need for individual inquiry.” See Vinole, 571 F.3d at 939,
  944 (quoting and citing Zinser v. Accufix Research Inst., Inc., 253 F.3d 1180, 1189 (9th Cir. 2001));
  see also In re Wells Fargo Home Mortg. Overtime Pay Litig., 571 F.3d 953, 958 (9th Cir. 2009)
  (“A principal purpose behind Rule 23 class actions is to promote ‘efficiency and economy of
  litigation.’”) (quoting Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 553 (1974)); O’Connell &
  Stevenson, ¶ 10:411, at 10-129 – 130 (“The objective is to promote economy and efficiency in
  actions that are primarily for money damages. Where common questions ‘predominate,’ a class
  action can achieve economies of time, effort, and expense as compared to separate lawsuits, permit
  adjudication of disputes that cannot be economically litigated individually, and avoid inconsistent
  outcomes, because the same issue can be adjudicated the same way for the entire class.”). Neither
  challenges to plaintiff’s legal theories nor doubts about a plaintiff’s ability to prove the claim at
  trial, based upon “a full inquiry into the merits of a putative class’s legal claims,” are relevant in
  determining whether common issues predominate. See O’Connell & Stevenson, ¶ 10:412.5, at 10-
  131 (citing United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Industrial & Serv.
  Workers Int’l Union, AFL-CIO, CLC v. Conoco-Phillips Co., 593 F.3d 802, 809 (9th Cir. 2010))
  (emphasis added to quotation from United Steel). “Considering whether ‘questions of law or fact
  common to class members predominate’ begins, of course, with the elements of the underlying


                                                    7
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 9 of 18 Page ID #:1656



  cause of action.” Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 809 (2011).
         As opposed to the previously discussed requirements, commonality and predominance
  differ to a greater degree depending on the proposed sub-class at issue. The Court will therefore
  address commonality and predominance for each specific proposed sub-class. Because the parties
  provide little to no discussion on certifying the all-encompassing class that includes “[a]ll hourly,
  non-exempt employees of Hertz Transporting, Inc. in California from October 16, 2013 through
  the date of certification,” see Motion at 1, the Court will not address certification of that wider
  class but instead will address the proposed sub-classes.
                         a. Meal Break Sub-Class
         Plaintiff alleges in the FAC that Defendant failed to provide adequate meal breaks in
  violation of California Labor Code §§ 226.7, 512(a) and applicable Industrial Welfare Commission
  (“IWC”) Wage Orders. See FAC ¶¶ 54-62. In accordance with that claim, Plaintiff seeks to certify
  a sub-class of Class Members who were not provided compliant and lawful meal breaks (“Meal
  Break Sub-Class”). See Motion at 2.
         Plaintiff argues that Defendant has and had a facially illegal meal break policy resulting in
  late meal periods, meriting class certification. See id. at 14-18. Plaintiff argues that Defendant’s
  new policy regarding meal periods was not effective until January 1, 2018 and that “other policies”
  have facial issues. See id. at 15. Certain locations, according to Plaintiff, were subject to collective
  bargaining agreements with unlawful policies set forth in those union contracts. See id. at 15-16.
  Other issues Plaintiff points out include that Defendant purportedly did not keep adequate records
  of employee meal breaks and that Defendant systematically did not pay premium pay for non-
  compliant meal breaks. See id. at 16-18. In response, Defendant argues that Plaintiff’s meal break
  claim is not subject to common class-wide proof, that it is unsupported by evidence of a uniform
  policy that violated the law, and that certifying the Meal Break Sub-Class would result in hundreds
  of mini-trials. See Opp’n at 19-22.
         The Court would conclude that common issues do not predominate as to the Meal Break
  Sub-Class, at least in part based on Plaintiff’s own concessions. Plaintiff concedes that prior to
  January 1, 2018, Defendant’s new meal break policy was not in effect and that “other policies”
  with facial issues existed. See Motion at 15 (emphasis added). Plaintiff also concedes that
  applicable collective bargaining agreements provided the meal break policy in “some of the
  locations that employed class members . . . .” See id. at 15-16 (emphasis added). Plaintiff has not


                                                     8
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 10 of 18 Page ID #:1657



   proffered evidence that those contracts/collective bargaining agreements applied to all or even
   most employees in California or that they were somehow uniform. See id. The Court does not see
   how Plaintiff can overcome conceding that the policies instituted varied among the Meal Break
   Sub-Class, not to mention the fact that Plaintiff has not provided sufficient evidence of a uniform
   policy or uniform absence of a policy prior to January 1, 2018. Even without concessions like
   those in this case, courts have denied class certification in similar instances. See, e.g., Dudley v.
   Brookdale Senior Living Communities, Inc., No. CV-14-02184-PSG-(VBKx), 2015 WL
   12426082, at *7 (C.D. Cal. Mar. 24, 2015) (denying certification as to an overtime sub-class
   because the plaintiffs “have not even attempted to demonstrate to the Court that their evidence is
   representative of all the communities where putative class members are/were employed. They cite
   to statements under oath made by former employees – without as much as providing pin cites –
   but do not show the Court that these statements are from employees that represent all of the
   communities [at issue].”); see also Cortes v. Mkt. Connect Grp., Inc., 2015 U.S. Dist. LEXIS
   142536, at *2 (S.D. Cal. Oct. 19, 2015) (denying motion to reconsider a denial of a motion to
   certify a meal break or rest break subclass in part because “even if the 2012 and 2014 Handbooks
   misstated the meal breaks and rest breaks employees were entitled to, there is evidence this was
   not a uniform policy in California.”); see also Collins v. ITT Educ. Servs., Inc., No. 12-CV-01395-
   DMS-(BGSx), 2013 WL 6925827, at *6-*8 (S.D. Cal. July 30, 2013) (holding that the plaintiffs
   failed to establish commonality and predominance and that “Plaintiff’s evidence provides an
   incomplete view of Defendant’s practices because it touches on only five of fifteen campuses and
   presents the views of twenty employees, more than half of whom worked on only two of the five
   campuses.”). Based on Plaintiff’s concession that Defendant’s meal break policies at locations in
   California varied in the relevant time period, coupled with a lack of sufficient evidence to the
   contrary,8 the Court would hold that neither the requisite commonality nor predominance exist to
   certify the Meal Break Sub-Class.
                                               b. Rest Break Sub-Class
                 In the FAC, Plaintiff alleges that Defendant failed to provide rest periods in violation of
   California Labor Code § 226.7 and the applicable IWC Wage Order. See FAC ¶¶ 63-70. Plaintiff
   seeks to certify a sub-class of Class Members who were not provided timely and uninterrupted rest

                                                               
                 8
             To the Court, the Class Member Declarations are insufficient (at least in the manner cited) and they fall
   below the evidence presented in both Collins and Dudley.

                                                                         9
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 11 of 18 Page ID #:1658



   periods in which they were free to leave the premises (“Rest Break Sub-Class”). See Motion at 1-
   2.
                 Plaintiff asserts that common questions exist with respect to the Rest Period Sub-Class
   because of a facially noncompliant Hertz policy. See Motion at 7-14. To that end, Plaintiff argues
   that Hertz had a 2018 policy not allowing employees to leave the premises during rest periods and
   that Hertz management confirmed this policy and practice (“On Premise Policy”). See id. at 7.
   Plaintiff asserts that Hertz reiterated the On Premise Policy in a February 7, 2018 memorandum
   stating that “Employees are not permitted to leave the lot while on break.” See Motion at 7-8.
   According to Plaintiff, Class Members confirmed this policy and practice in various declarations.
   See Motion at 7-8. In part, Defendant addresses how the On Premise Policy was either lawful or
   not enforced. See Opp’n at 13-16. Defendant also argues that the On Premise Policy issue and
   the issue of whether Defendant pressured employees to work through rest breaks are individualized
   inquiries. See id. at 13-18.
                                                              i. On Premise Policy
                 Though the legality of requiring employees to stay on premise during rest breaks without
   additional constraints may or may not be lawful, the Court need not resolve the merits of that issue
   at this juncture. The Court’s interpretation of Augustus v. ABM Security Services, Inc., 2 Cal. 5th
   257 (2016), and other authorities cited in the parties’ briefs is irrelevant to class certification other
   than to the extent that they shed light on whether adjudication of this issue is subject to class-wide
   proof or individualized inquiry. The Court does take issue, however, with certain problems related
   to the On Premise Policy that could result in the predominance of individualized inquiries. Plaintiff
   has not provided sufficient evidence that Defendant enforced the On Premise Policy beyond at
   LAX and Oakland, which only make up two out of the twelve locations at issue. See Plaintiff’s
   Decl. ¶ 3; Skinner Decl. ¶ 2; Spiller Decl. ¶ 2.                                  Moreover, declarations from various Hertz
   employees show that in some locations transporters are permitted to leave the facility during rest
   breaks and that they in fact do so. See Mombay Decl. ¶ 10; Cox Decl. ¶ 6; Bartlett Decl. ¶ 10;
   Gonzalez-Paz Decl. ¶ 13; Perry Decl. ¶ 11.9 In part because the Rest Break Sub-Class does not
   appear limited in dates to 2018 and after, the Court would consider individualized issues of fact
   and/or law to predominate over common inquiries, considering that Plaintiff seems to admit that

                                                               
                 9
              These declarations are housed within various sub-dockets of Docket No. 20, and the names listed in these
   citations constitute the last names of the Hertz employees submitting declarations.

                                                                              10
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 12 of 18 Page ID #:1659



   Defendant only instituted the On Premise Policy (at least uniformly) in 2018. See Motion at 7-8
   (calling the On Premise Policy a “2018 policy” and noting a “February 7, 2018 memorandum to
   employees . . . .”). At another point in the Motion, Plaintiff asserts that Defendant “did not have
   any policy regarding meal and rest periods as governed by California law for the majority of the
   class period,” and it is unclear from the evidence presented how the rest break policies in various
   locations or sites were uniform in their presence or absence during that period.
          Based on these points, this is not a situation where for the class period and across California
   there was an undisputed and unambiguous company policy that required employees to remain
   available while on break. See Villa v. United Site Servs. Of California, Inc., No. 5:12-cv-00318,
   2012 WL 5503550, at *10 (N.D. Cal. Nov. 13, 2012) (denying certification and distinguishing the
   case from one where employees “claimed to be required to remain on the premises of their
   employer during their meal breaks . . . . [in which] the company policy requiring workers to remain
   available was unambiguous and undisputed.”); see also Delagarza v. Tesoro Refining and
   Marketing Company, No. C-09-05803-EMC, 2011 WL 4017967 (N.D. Cal., Sept. 8, 2011)). At
   least given the current Rest Break Sub-Class definition, individualized factual considerations
   predominate over any common questions as to the On Premise Policy.
                                  ii. Pressuring Employees to Miss Rest Breaks
          Plaintiff also argues that Defendant pressured employees into missing rest breaks,
   purportedly satisfying the commonality and predominance requirements. See Motion at 11-14.
   To this end, Plaintiff cites the nature of the work assignments as the reason for missing, shortening,
   and/or interrupting breaks. See id. at 12. Plaintiff asserts that her role as a transporter inherently
   required her to work offsite at vendor locations, with Defendant maintaining control over her as a
   result and requiring Plaintiff to remain “on duty.” See id. Because she did not work on-site,
   Plaintiff would receive phone calls or interruptions for a work assignment and she would prepare
   or wait for paperwork from the vendors. See id.
          As evidence that there is a “pattern and practice of pressuring [employees] not to take their
   meal and rest breaks,” see Motion at 13, Plaintiff cites broadly to “Class Member Declarations.”
   See id. That broad citation and lack of meaningful explanation does not demonstrate to the Court
   that common issues of fact and/or law would predominate over individualized inquiries. By
   contrast, Defendant has submitted evidence that even employees on Plaintiff’s own team do not
   experience these interruptions purportedly inherent to the job. See Maye Decl. ¶¶ 12-13 (stating


                                                    11
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 13 of 18 Page ID #:1660



   that “Mr. Berlic reminds [his crew] to take our rest and lunch breaks often.”); Dummermuth Decl.
   ¶¶ 10-13 (same); Weatherspoon Decl. ¶¶ 12-13 (same); Livingstone Decl. ¶¶ 12-13 (same);
   Carnahan Decl. ¶¶ 12-13 (same). Defendant has submitted additional evidence that other Hertz
   employees have not experienced the claimed interruptions. See Carnahan Decl. ¶¶ 17-20; Cruz
   Decl. ¶¶ 17-23; Tabares ¶¶ 15-17; Hale Decl. ¶¶ 14-17.10
                 If anything, the amorphous “pressuring” of employees to miss rest breaks evokes the
   imminent prospect of numerous individualized inquiries, and there is insufficient evidence of any
   uniform policy applying such pressure. Without more, the Court would conclude that Plaintiff
   fails to offer evidence that would allow class-wide adjudication on this issue. See Villa, 2012 WL
   5503550, at *9 (finding a lack of predominance on Plaintiff’s second theory that “demands of his
   job and route schedule made it impossible to take the breaks to which he was entitled. . . . [because]
   [a]djudication of this claim will require an analysis of each individual driver’s route and schedule,
   which varies even from day to day for any given individual.”); see also Alcantar v. Hobart Serv.,
   No. ED CV 11-1600 PSG, 2012 WL 5946129, at *4 (C.D. Cal. Nov. 28, 2012), aff’d, 800 F.3d
   1047 (9th Cir. 2015) (holding in the district court opinion that “where the evidence does not show,
   on a classwide basis, whether members of the proposed class missed rest breaks as a result of a
   supervisor’s coercion or the employees’ uncoerced choice to waive such breaks and continue
   working, commonality is not achieved.”); see also Ordonez v. Radio Shack, Inc., No. CV 10-7060-
   CAS (JCGx), 2013 WL 210223, at *12 (C.D. Cal. Jan. 17, 2013) (holding, though in a slightly
   different context, that “based on the evidence in the record, plaintiff appears unable to offer any
   classwide method for proving when class members were or were not authorized and permitted to
   take a rest break. Without such a classwide method for demonstrating which class members, during
   which shift, were not authorized and permitted to take rest breaks in accordance with California
   law, individualized issues will likely predominate over classwide ones at trial.”). Based on the
   evidence presented, the Court would find at least a lack of predominance if not also commonality.
                                               c. Auto-Deduction Sub-Class
                 In the FAC, Plaintiff alleges that Defendant failed to pay for all hours worked, including
   through a policy of automatically deducting 30 minutes when employees do not take compliant
   meal periods and/or do not clock in and out for meal periods. See FAC ¶¶ 41-53. Plaintiff seeks

                                                               
               These declarations are housed within various sub-dockets of Docket No. 20, and the names listed in these
                 10

   citations constitute the last names of the Hertz employees submitting declarations.  

                                                                      12
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 14 of 18 Page ID #:1661



   to certify a sub-class of Class Members for whom Hertz automatically deducted 30 minutes from
   employee timecards (“Auto-Deduction Sub-Class”). See Motion at 1-2. Defendant rebuts, arguing
   that auto-deduction occurring at its LAX site is lawful and that auto-deduction cannot satisfy the
   predominance requirement. See Opp’n at 22-24.
          Again the Court ignores the parties’ merit-based arguments on automatic deductions,
   except to the extent they relate to class certification. The Court recognizes that “certification of
   an auto-deduction subclass is distinct from certification of a rest or meal break subclass because
   individualized issues more readily predominate in meal and rest break claims.” See Rojas-
   Cifuentes v. ACX Pac. Nw. Inc., No. 2:14-CV-00697-JAM-(CKDx), 2018 WL 2264264, at *9
   (E.D. Cal. May 17, 2018) (citing Wilson v. TE Connectivity Networks, Inc., No. 14-CV-04872-
   EDL, 2017 WL 1758048, at *7 (N.D. Cal. Feb. 9, 2017)). Auto-deduction policies assume
   employees always take meal breaks, and as such those policies generally deduct time from
   employees’ hours without possessing records in support of those deductions. Wilson, 2017 WL
   1758048, at *2, *7-11. Despite the fact a supervisor may correct an employees’ hours and
   eliminate deductions upon discovering no such break occurred, individual inquiries are
   unnecessary if corrections to deductions are “extremely rare.” See id., at *11. An auto-deduction
   sub-class “can be certified where [the plaintiff] presents evidence that the employer did not
   communicate to employees the fact that auto-deduct could be manually reversed or that the
   employer did not actually implement such reversals.”         Wilson, 2017 WL 1758048, at *9.
   Nonetheless, the inclusion of time records does not necessarily “support a meal period subclass’s
   claim because those time records may suggest numerous possibilities as to why certain employees
   may have had a non-compliant meal break.” See Rojas-Cifuentes, 2018 WL 2264264, at *9 (citing
   Ordonez, 2013 WL 210223, at *7).
          Multiple courts in this Circuit have found that proposed auto-deduction sub-classes have
   satisfied the commonality requirement. Those cases include Wilson and Rojas-Cifuentes, already
   discussed to some degree above, among others. See Wilson, 2017 WL 1758048, at *9-*11 (finding
   that the plaintiff satisfied the commonality requirement, but not reaching the predominance
   inquiry); see also Rojas Cifuentes, 2018 WL 2264264, at *14 (holding that the plaintiff “has
   satisfied all of the Rule 23 elements for the Wilmington Auto-Deduct subclass.”); see also Villa,
   2012 WL 5503550, at *6 (denying certification but holding that “[t]hough there may be divergent
   factual predicates concerning how th[e] [auto-deduct] policy affected different employees, it does


                                                   13
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 15 of 18 Page ID #:1662



   raise shared legal issues, which is all that is required to satisfy the commonality requirement of
   Rule 23(a).”).
                 Plaintiff has submitted some evidence that Defendant applied auto-deductions to all LAX
   transporters, though she has not presented evidence that this practice occurs uniformly,
   sporadically, or not at all across the rest of California. See Supplemental Declaration of Ashley
   Davenport (“Davenport Decl.”) Ex. Z at CM/ECF pgs. 56-57, Docket No. 28-1. With the Auto-
   Deduction Sub-Class not clearly limited to LAX transporters,11 the Court would find commonality
   and predominance absent as to the Auto-Deduction Sub-Class because Plaintiff provides
   insufficient evidence of a common auto-deduction practice or policy in California. The above
   discussed cases where courts found commonality and/or predominance are sufficiently different
   from the case at bar. For example, in Rojas-Cifuentes, the court noted that the plaintiff “presented
   evidence of employer’s effective auto-deduction policy and practice through employee time
   records . . . . [and] Defendants have admitted that they have not once reversed an auto
   deduction.” See 2018 WL 2264264, at *13 (emphasis added). This, to the district court,
   demonstrated that common questions predominated over individual inquiries as to the auto-
   deduction class. See id. Unlike in Rojas-Cifuentes, here Plaintiff has not demonstrated through
   time records that Defendant applied auto-deduction practices nor has sufficient evidence as to
   reversals been proffered. The Court also distinguishes Villa from the case at bar, where the district
   court found commonality but specifically noted that the auto-deduction question “concerns a
   policy of Defendant that appears to be company-wide, and Defendant has presented no evidence
   to the contrary . . . .” See Villa, 2012 WL 5503550 at *6. In fact, this situation is more similar to
   those where courts found an absence of predominance and/or commonality regarding an auto-
   deduction sub-class. See, e.g., Ramirez v. United Rentals, Inc., No. 5:10-CV-04374 EJD, 2013
   WL 2646648 (N.D. Cal. June 12, 2013), (finding no commonality because the “uncontroverted
   evidence show[ed] that [auto-deduction] practices varied from branch to branch, such that there
   was no common policy.”). The Court would conclude that Plaintiff has not satisfied her burden to



                                                               
            11
               Plaintiff exemplifies the absence of a statewide policy in the Reply, seemingly referring to the Auto-
   Deduct Sub-Class as the “LAX class.” See Reply at 14. In addition, Plaintiff seems to argue in the Reply that
   Defendant applied auto-deduction only to LAX transporters. See id. The proposed Auto-Deduction Sub-Class
   definition does not proffer such a limitation. See Motion at 2.


                                                                  14
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 16 of 18 Page ID #:1663



   establish commonality or predominance.12
                                               d. Wage Statement Sub-Class
                 In the fourth cause of action, Plaintiff pleads “non-compliant wage statements” in violation
   of California Labor Code § 226(a). See FAC ¶¶ 71-78. Plaintiff seeks to certify a sub-class of
   current and former employees who worked for Hertz in California at any time from October 16,
   2016 through certification, labeling that as the “Wage Statement Sub-Class.” See Motion at 2. To
   support certification of the Wage Statement Sub-Class, Plaintiff argues that: (1) Hertz provided
   uniform and standardized wage statements to employees during the aforementioned period and (2)
   the statutorily required information “cannot be promptly and readily determined from the wage
   statements themselves.” See Motion at 21. According to Plaintiff, the question of whether Hertz’s
   “uniform and standardized” wage statements comply with California Labor Code § 226 consists
   of predominantly common questions subject to class treatment. See id. at 21-22. In response,
   Defendant argues that Plaintiff’s California Labor Code § 226(a) claim is derivative of the other
   claims, and thus the Court need not separately address the suitability of certifying the Wage
   Statement Sub-Class. See Opp’n at 27-28. Defendant also asserts that Hertz paid premium wages
   for missed breaks, including those payments in employees’ wage statements. See id. at 28.
   According to Defendant, there is no evidence of a class-wide policy to exclude those payments
   from wage statements. See id. at 28.
                 Courts have declined to certify a wage statement class when the wage statement claim is
   derivative of other wage claims that are not suitable for certification. Lampe v. Queen of the Valley
   Med. Ctr., 19 Cal. App. 5th 832, 852 (2018), reh’g denied (Feb. 14, 2018), review denied (Apr.
   18, 2018) (agreeing that “there was no basis to certify the wage statement class which was
   derivative of the other wage claims.”); Johnson v. Goodyear Tire & Rubber Co., 2015 U.S. Dist.
   LEXIS 174847, at *15 (C.D. Cal. Dec. 22, 2015) (holding that “[h]aving concluded that common
   issues do not predominate as to either the uncompensated bank runs or the miscalculation of
   overtime, the Court also finds that common issues do not predominate on the derivative claim
   alleging deficient wage statements.”). There are indications that the wage statement claim is


                                                               
           12
              The above discussed issues are sufficient to doom certification as to this sub-class regardless, so the
   Court need not address Plaintiff’s argument that there is a rebuttable presumption in favor of Plaintiff because of
   LAX time entry/ time record deficiencies. See Reply at 15. Nonetheless, the Court would note that Plaintiff has not
   provided sufficient evidence (or at least cited sufficient evidence) for its claim that Plaintiff’s record keeping was
   improper and would therefore merit such a presumption.

                                                                     15
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 17 of 18 Page ID #:1664



   derivative of Plaintiff’s other claims. For example, the FAC alleges that “Defendants issued wage
   statements to Plaintiff and class members that failed to include the meal period and rest break
   premiums owed them pursuant to California Labor Code § 226.7” and that “Plaintiff’s wage
   statements did not show all the hours worked during on-duty meal periods.” See FAC ¶¶ 74-75.
   In the Motion, Plaintiff states that the wage statement claim is “derivative and therefore should be
   certified with Plaintiff’s claims for regular rate, unpaid wages, meal period, rest break, minimum
   wages, and wage statement violations . . . .” See Motion at 2 n.1. In the Reply, Plaintiff indicates
   the claim’s derivative nature in asserting that “Defendant systematically violated California Labor
   Code § 226 by failing to provide paystubs that provided compensation for all hours worked and
   premium compensation for meal and rest breaks that were not provided by Defendant.” See Reply
   at 19-20. Based on these characterizations of the wage statement claim as derivative of the other
   claims, the Court would conclude Plaintiff has likewise not herein satisfied commonality and
   predominance.13
                                               e. UCL Claim
                 The Court does not see any proposed sub-class definition that includes Plaintiff’s UCL
   claim,14 though in the Motion Plaintiff asserts that the UCL claim is “derivative and therefore
   should be certified with Plaintiff’s claims for regular rate, unpaid wages, meal period, rest break,
   minimum wages, and wage statement violations . . . .” See Motion at 2 n.1. Even if Plaintiff did
   propose a sub-class for the UCL claim, the Court would hold that that claim is derivative of the
   above wage claims and fails for the same reasons as they do.
                                5. Superiority
                 With Plaintiffs failing to demonstrate to the Court’s satisfaction that common issues


                                                               
            13
               Plaintiff cites a number of cases in support of finding commonality and predominance as to the Wage
   Statement Sub-Class, including Seckler v. Kindred Healthcare Operating Grp., Inc., No. SACV 10-01188DDP, 2013
   WL 812656, at *12 (C.D. Cal. 2013), Bellinghausen v. Tractor Supply Co., No. C-13-02377 JSC, 2014 WL 465907,
   at *5-9 (N.D. Cal. 2014), and Schulz v. QualxServ, LLC, No. 09-CV-17-AJB, 2012 WL 1439066, at *7-8 (S.D. Cal.
   2012). See Motion at 22. These cases are largely unhelpful. Bellinghausen does not so much as mention certification
   and instead concerns a motion to dismiss. 2014 WL 465907, at *6-*9. Seckler involves the certification of a wage
   statement class involving claims under California Labor Code § 226, but the court there did not discuss any of the
   Rule 23(a) or (b) requirements at issue here regarding the Wage Statement Sub-Class. See 2013 WL 812656, at *12.
   The court in Schulz did ultimately certify a wage statement class, but its discussion of the predominance requirement
   was minimal at best and the court did not discuss whether the wage statement claim was derivative. See 2012 WL
   1439066, at *8.
                 14
                      Plaintiff alleges a UCL claim in the FAC, derivative of Plaintiff’s other claims. See FAC ¶¶ 79-84.


                                                                   16
Case 2:17-cv-08766-GW-JEM Document 30 Filed 11/05/18 Page 18 of 18 Page ID #:1665



   predominate as to the various sub-classes, the Court need not reach the question of “superiority”
   under Rule 23(b)(3).
   III. Conclusion
                 For the foregoing reasons, the Court would DENY the Motion without prejudice. If
   Plaintiff wishes to file an amended motion, she must do so within thirty (30) days of this ruling.15
    




                                                               
                 15
              If Plaintiff files an amended motion for class certification, she should include pin-cites for every factual
   statement made or evidence referenced, as opposed to broadly citing entire exhibits. At the November 5, 2018
   hearing the Court will ask Plaintiff what would change in an amended motion for class certification.

                                                                  17
